      Case 8:17-cv-02255-DKC Document 113 Filed 11/19/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                    :
LONNIE K. MURRILL
                                    :

     v.                             :    Civil Action No. DKC 17-2255

                                    :
OTIS MERRITT, WARDEN, et al.
                                    :

                             MEMORANDUM OPINION

     Defendant   Hickson   filed    a   motion   for   reconsideration   on

November 16, 2020, seeking clarification of the court’s order

issued on November 6, 2020.        (ECF No. 110).       Specifically, the

court’s memorandum opinion states that Plaintiff’s claims asserted

against Defendant Hickson in count 2 of the third amended complaint

would be dismissed, but the Order erroneously stated that Defendant

Hickson’s motion to dismiss was denied in its entirety.         The Order

should have indicated that the motion was granted in part and

denied in part; and that Plaintiff’s claims asserted in count 2 of

the third amended complaint were dismissed.        An amended order will

be issued pursuant to Fed.R.Civ.P. 60(a).



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge
